TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00664-CV



                                     Hong Yan Li, Appellant

                                                  v.

                                   James P. Daylong, Appellee


           FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
             NO. 12-2926-FC3, HONORABLE DOUG ARNOLD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Hong Yan Li1 appeals from the trial court’s final judgment dismissing her

suit to modify her divorce decree with James P. Daylong and imposing sanctions against Li in the

amount of $1,000. Li contends in four issues that: (1) the trial court “improperly denied” her Motion

for Modifications to Suit Affecting Parent-Child Relationship; (2) the court “improperly sanctioned”

her “for moving for modifications”; (3) the court “violated multiple sections of the Texas Family

Code”; and (4) the court “failed to establish that material circumstances had changed warranting the

requested modification.”2 We will affirm the trial court’s judgment.



       1
          Li represents herself in this appeal. Although we attempt to construe a pro se appellant’s
briefing liberally, see Tex. R. App. P. 38.9, we must also hold pro se litigants to the same standards
as licensed attorneys and require them to comply with applicable procedural rules. See Mansfield
State Bank v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978).
       2
          We construe this as arguing, in two issues, that the evidence is insufficient to support the
trial court’s dismissal and that the trial court abused its discretion in sanctioning Li.
                                           BACKGROUND

                On January 29, 2014, Li filed a petition seeking to modify an earlier custody order

naming Daylong sole managing conservator of Li’s and Daylong’s son, C.J.L.D.3 In the petition,

Li pursued modifications under sections 156.101 and 156.102 of the Texas Family Code. See Tex.

Fam. Code §§ 156.101 (providing that court may modify custody order where modification is in best

interest of child and child’s circumstances have materially and substantially changed since rendition

of order), .102 (allowing modification of exclusive right to determine primary residence of child

within one year of order, where person filing suit attaches affidavit with supporting facts alleging

that child’s present environment may endanger child’s physical health or significantly impair child’s

emotional development).

                In a supporting affidavit, Li averred that Daylong had physically abused C.J.L.D.,

forced C.J.L.D. to sleep on the floor, and denied C.J.L.D. medical attention. Daylong answered

Li’s petition with a general denial and in a subsequent hearing regarding the appointment of a

guardian ad litem, at which Li reiterated her concerns about C.J.L.D.’s living situation, provided

testimony contradicting each allegation made in the affidavit. Following the guardian-ad-litem

hearing, Daylong filed a motion to dismiss and for sanctions.




       3
           To protect his identity, we will refer to the parties’ minor child by his initials.

                                                    2
               The trial court heard arguments from both parties on September 15, 2014,4 and

rendered judgment dismissing Li’s modification suit and ordering Li to pay $1,000 in attorney’s fees

to Daylong’s counsel. This appeal followed.


                                           DISCUSSION

               In two issues, Li contends that there is insufficient evidence to support the trial court’s

dismissal and that the court abused its discretion in imposing sanctions on Li. Specifically, Li argues

that she “cannot be punished, fined, or sanctioned” under section 261.106 of the Texas Family Code

and is owed “damages” under section 261.108. See id. §§ 261.106 (“A person acting in good faith

who reports . . . alleged child abuse or neglect . . . is immune from civil or criminal liability that

might otherwise be imposed.”), .108 (“A court shall award a defendant reasonable attorney’s fees

and other expenses related to the defense of a claim filed against the defendant for damages or other

relief arising from reporting [child abuse or neglect].”).

               Li’s claims fail based on the record, or lack thereof, before us. The trial court did

not issue findings of fact and conclusions of law. As a result, we imply all relevant facts necessary

to support the judgment that are supported by evidence. Moncrief Oil Int’l Inc. v. OAO Gazprom,

414 S.W.3d 142, 150 (Tex. 2013). What is more, Li failed to cause a reporter’s record of the

dismissal and sanctions proceeding to be filed. We must therefore presume that the proceeding was

properly conducted and that the trial court was presented with sufficient evidence to make all




       4
          While the record before us includes a reporter’s record of the guardian-ad-litem hearing,
it does not include a reporter’s record of the hearing on September 15, 2014. The court reporter has
informed us that there is no record for a hearing on or about that date.

                                                   3
necessary findings. See Bennett v. Cochran, 96 S.W.3d 227, 230 (Tex. 2002) (“The court of appeals

was correct in holding that, absent a complete record on appeal, it must presume the omitted items

supported the trial court’s judgment.”); Hebisen v. Clear Creek Indep. Sch. Dist., 217 S.W.3d 527,

536 (Tex. App.—Houston [14th Dist.] 2006, no pet.) (“Where there is neither reporter’s record nor

findings of fact, we assume the trial court heard sufficient evidence to make all necessary findings

in support of its judgment.”); Ganesan v. Vallabhaneni, 96 S.W.3d 345, 352 (Tex. App.—Austin

2002, pet. denied) (“Because Ganesan failed to file a complete reporter’s record or agreed

statement of the facts, his factual and legal sufficiency challenges must fail.”); see also Sanadco

Inc. v. Hegar, No. 03-14-00771-CV, 2015 WL 4072091, at *2 (Tex. App.—Austin July 3, 2015,

no pet.) (mem. op.) (“Without a reporter’s record, we have no way to determine what evidence, if

any, was adduced at the hearing and, therefore, whether the trial court abused its discretion. We

therefore assume the underlying proceeding was properly conducted and that sufficient evidence

supported the trial court’s decision.”).

                We assume, as we must, that the trial court was presented with sufficient evidence

to support its dismissal of Li’s modification suit on the court’s stated rationale that the suit “was filed

without a good faith basis in fact and was frivolous.” Based on the limited record before us, we also

assume, as we must, that the trial court did not abuse its discretion and that sufficient evidence

supported the court’s decision to impose sanctions on Li. Accordingly, we overrule Li’s issues.


                                            CONCLUSION

                Having overruled all of Li’s issues, we affirm the judgment of the trial court.




                                                    4
                                           __________________________________________

                                           Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Affirmed

Filed: January 13, 2016




                                              5